DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 18-20 of U.S. Patent No. 10785761 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claims 1-6, 8-16 and 18-20 of the US Patent respectively anticipated by claims 1-6, 8-16 and 18-20.
Claims 1-6, 8-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 18-20 of U.S. Patent No. 10178661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Publication 2015/0180625 A1).
In regards to claims 1 and 11, Park et al. (US Publication 2015/0180625 A1) teaches, a user equipment configured to operate in a cellular communications network, comprising: a radio subsystem; and a processing subsystem associated with the radio subsystem configured to: receive a downlink subframe via the radio subsystem, the downlink subframe comprising a downlink control channel from the cellular communications network wherein a search space associated with the downlink control channel comprises a plurality of sets of downlink control channel physical resources (see paragraph 142; In the case of a UE configured with an EPDCCH, REs included in a PRB pair set are indexed with EREGs and EREGs are indexed with ECCE units. EPDCCH candidates constituting a search space may be determined based on the indexed ECCEs and blind decoding may be performed to receive control information. Here, the EREG corresponds to an REG of the legacy LTE/LTE-A, the ECCE corresponds to a CCE, and one PRB pair may include 16 EREGs); assume that one or more antenna ports in the plurality of sets of downlink control channel physical resources is/are quasi co-located with respect to [[the ]]an antenna port of interest in the search space (see paragraph 148; For channel estimation between RS ports, the LTE(-A) system introduces the concept of "quasi co-located (QCL)"); and utilize the assumption to estimate one or more large-scale channel properties associated with the antenna port of interest (see paragraph 148; in the case of two antenna ports, when the large-scale property of a radio channel for transmitting one symbol through one antenna port can be inferred from a radio channel for transmitting one symbol through the other antenna, it can be said that the two antenna ports are quasi co-located. Here, the large-scale property includes one or more of delay spread, Doppler spread, Doppler shift, average gain, and average delay).  
In regards to claims 2 and 12, Park teaches, wherein the processing subsystem is further configured to assume that the antenna port of interest is quasi co-located with the one or more other antenna ports in the set in accordance with one or more predefined rules that define which of the antenna ports must be quasi co-located for the downlink control channel (see paragraph 187;  implicit indication for a PDSCH rate matching operation that considers corresponding CRS port(s) as well as indication about whether QCL between specific CRS port(s) and DMRS port(s) associated with a corresponding RA part for the respective RA parts is assumed may be pre-configured via RRC signaling, and when a specific RA part is indicated, the information may be implicitly indicated together)
In regards to claims 3 and 13, Park teaches wherein antenna ports in a different one or the plurality of sets are not assumed to be quasi co-located with respect to the antenna port of interest in accordance with the one or more predefined rules (see paragraph 170; implicit indication may be given for each RA part via RRC signaling as follows: RA part 2: RA in which QCL between corresponding DMRS port(s) and DL serving-cell CRS port(s) cannot be assumed).
In regards to claims  4 and 14, Park teaches wherein one or more physical resource blocks over which the one or more other antenna ports are quasi co-located with the antenna port of interest are predefined by the cellular communications network (see paragraph 142; In the case of a UE configured with an EPDCCH, REs included in a PRB pair set are indexed with EREGs and EREGs are indexed with ECCE units. EPDCCH candidates constituting a search space may be determined based on the indexed ECCEs and blind decoding may be performed to receive control information. Here, the EREG corresponds to an REG of the legacy LTE/LTE-A, the ECCE corresponds to a CCE, and one PRB pair may include 16 EREGs).  
In regards to claims 5 and 15, Park teaches, wherein the one or more other antenna ports in the same set as the antenna port of interest are comprised in a first group of antenna ports, and wherein the processing subsystem is further configured to assume that the antenna port of interest is quasi co-located with one or more antenna ports comprised in a second group of antenna ports in the set in accordance with signaling received from the cellular communications network (see paragraph 184; the "specific CRS port(s)" may be replaced with "specific CSI-RS port(s)" without change. That is, like in the CoMP scenario 4, when CRS port(s) are shared between TPs, if capability for estimation of the large-scale property of CSI-RS port(s) is sufficient by associating and indicating specific CSI-RS port(s) that can be assumed to be QCL with specific DMRS port(s), reception processing performance can also be enhanced through a QCL/NQCL field between specific CSI-RS port(s) and DMRS port(s) for the respective RA parts).  
In regards to claims 6 and 16, Park teaches, wherein the one or more large-scale channel properties comprises:  delay spread, Doppler spread, Doppler shift, average gain, and/or average delay (see paragraph 148;, the large-scale property includes one or more of delay spread, Doppler spread, Doppler shift, average gain, and average delay).
In regards to claims 8 and 18, Park teaches, wherein the antenna port of interest is a Demodulation Reference Signal (DMRS) port (see paragraph 155; the UE can apply an estimated value of the large-scale property of a radio channel estimated from the CRS port during channel estimation through the corresponding DMRS port without change so as to enhance the performance of a processor of a DMRS-based receiver).
In regards to claims 9 and 19, Park teaches wherein the one or more other antenna ports in the same set comprise at least one of a group consisting of: at least one other DMRS port in the same set and at least one Reference Signal (RS) port of a type other than DMRS (paragraph 186; implicit interpretation that QCL between CRS port(s) and corresponding DMRS port(s) of a TP to which CRS REs indicated by the dynamic indication field are rate matched is automatically assumed may be applied, thereby saving a dynamic signaling bit width).  
In regards to claims 10 and 20, Park teaches, wherein each of the plurality of sets of downlink control channel physical resources is associated with a different transmission point in 3Application No. 17/028538the cellular communications network than another one of the plurality of sets of downlink control channel physical resources (see paragraphs 53-54; the CSI-RS resources and the PCSCH resources).  
In regards to claim 21, Park teaches wherein the processing subsystem associated with the radio subsystem is further configured to assume that one or more antenna ports in the plurality 5Application No. 17/028538 of sets of downlink control channel physical resources is/are quasi co-located with respect to the antenna port of interest in the search space based on information received from the cellular communications network (see paragraph 155; Upon receiving specific DMRS-based DL-related DCI format through a control channel (PDCCH or ePDCCH), the UE performs channel estimation on the corresponding PDSCH through a DMRS sequence and then performs data demodulation. For example, when the UE can assume that antenna ports (hereinafter, referred to as a "DMRS port") for transmission of a DMRS from the DL scheduling grant is configured to be QCL with antenna ports (hereinafter, referred to as a "CRS port") for transmission of a CRS of a DL serving cell or another cell of the UE, the UE can apply an estimated value of the large-scale property of a radio channel estimated from the CRS port during channel estimation through the corresponding DMRS port without change so as to enhance the performance of a processor of a DMRS-based receiver)
In regards to claim 22, Park teaches, where the processing subsystem is further configured: receive information, via the radio subsystem, that is indicative of quasi-located antenna ports that within the downlink control channel of the downlink subframe and assume, based on the received information, that one or more antenna ports in the plurality of sets of downlink control channel physical resources is/are quasi co-located with respect to an antenna port of interest in the search space (see paragraphs 169-170; see the RA part within the DCI, RA part 1: RA in which QCL between corresponding DMRS port(s) and DL serving-cell CRS port(s) can be assumed;RA part 2: RA in which QCL between corresponding DMRS port(s) and DL serving-cell CRS port(s) cannot be assumed; see the states 00, 01, 10 and 11 shown in paragraphs 178, 179, 180 and 181; see paragraph 183; whether QCL between specific CRS port(s) and DMRS port(s) indicated by DMRS configurations associated for the respective RA parts can be assumed may be indicated by a QCL/NQCL field).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466